Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 1 of 16 Pageid#: 849



                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 TODD KNUTSON,                                          )      Civil Action No. 7:20-cv-00455
     Plaintiff,                                         )
                                                        )
 v.                                                     )
                                                        )      By: Michael F. Urbanski
 LT. C. HAMILTON, et al.,                               )      Chief United States District Judge
        Defendants.                                     )

                                       MEMORANDUM OPINION

         Todd Knutson, an inmate in Bureau of Prisons (“BOP”) custody proceeding pro se, filed

 this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

 Narcotics, 403 U.S. 388 (1971). His complaint asserts claims against numerous correctional

 officers, a doctor, and a nurse, all of whom worked at the United States Penitentiary in Lee

 County (“USP Lee”) at the time of the alleged events. All of his claims arise from events that

 occurred on July 1 and 2, 2020. He alleges that on July 1, the day he arrived at USP Lee, he was

 brutally physically assaulted by a group of correctional officers while he was restrained. 1

 Thereafter, he was placed in the “Special Housing Unit,” where he alleges that about every two

 hours for approximately twenty-two hours, officers entered his cell and assaulted him.



 1The   record contains affidavits disputing Knutson’s version of events and specifically disputing that he was
 assaulted while restrained. The record also includes contemporaneous reports that describe instead that Knutson
 was refusing to enter his cell, became confrontational with officers, threatened them, and grabbed Officer
 Dickenson by the vest, took him to the ground, and tried to choke him. Several officers assisted in gaining control
 of Knutson and escorting him to the SHU. According to those reports, the minimal amount of force was used to
 regain control of Knutson and place him in restraints. Knutson states in his initial affidavit that he is not
 complaining about being placed in restraints, but about the assaults after he was already restrained. ECF No. 14
 at 1–2 (“I’m not arguing the use of force that was used to put me in restraints at all. My complaint is what the
 officers did to me while in full restraints well after the main incident. [T]hat’s what violated my Eighth Amendment
 rights.”). In his amended complaint, he takes the opposite position and challenges the force used to put him in
 restraints. Specifically, he alleges that, when initially restraining him, the officers could have simply put handcuffs
 on him, but instead attempted to take him to the ground. He now asserts that he only grabbed Officer Dickenson
 as “a natural reaction to attempt to catch” himself before he fell. Am. Compl. 4–5, ECF No. 103.
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 2 of 16 Pageid#: 850



         In addition to Eighth Amendment claims arising from these events, Knutson’s amended

 complaint adds equal protection claims against defendants, based on his assertion that during the

 assaults, certain officers referred to him as a “piece of transgender s**t,” a “transgender

 motherf***er,” and a “transgender b***h.” 2 Am. Compl. 2, 8, ECF No. 103. He alleges that

 this constitutes discrimination and unequal treatment on the basis of his “gender identity.”

         The defendants who have been served filed a motion to dismiss or, in the alternative, for

 summary judgment. Among other arguments, they argue that Knutson failed to exhaust his

 administrative remedies and cannot demonstrate that those remedies were unavailable to him.

 Defendants’ motion also contends that the allegations in Knutson’s complaint against the two

 medical personnel—Dr. Bailey and Nurse Parker—fail to state a claim. ECF No. 107 at 13–14

 (describing the allegations as consisting of verbal harassment and an after-the-fact failure to

 intervene in the assaults against him and arguing that they do not rise to the level of an Eighth

 Amendment violation). Knutson’s response is not yet due to that motion.

         Knutson has filed three motions for preliminary injunctive relief, ECF Nos. 2, 4, and 23,

 which the court previously referred to the magistrate judge for a report and recommendation and

 a hearing, if he deemed one necessary. Upon the court’s review of the record as subsequently

 supplemented by the parties, however, that reference will be withdrawn, and the court will instead

 rule on those motions and other motions filed since then.

         For the reasons discussed next, Knutson’s requests for preliminary injunctive relief will

 be denied. The court then addresses a number of other pending motions.




         2  Throughout this opinion, the court has corrected errors in spelling, capitalization, and grammar when
 quoting from Knutson’s submissions. The court also has redacted profanity.

                                                        2
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 3 of 16 Pageid#: 851



                                       I.     BACKGROUND

          Knutson’s amended complaint alleges that, after the initial use-of-force against him on

 July 1, 2020, defendant correctional officers at USP Lee assaulted him while he was fully

 restrained and then repeatedly assaulted him, every two hours, while he was in an observation

 cell and in ambulatory restraints over a twenty-two hour period that followed, ending on the

 evening of July 2. According to Special Investigative Agent Canfield, prisoners in ambulatory

 restraints are required to be checked every 15 minutes through the observation cell window.

 Every two hours, a lieutenant enters the cell to examine the restraints closely for tampering or

 other safety-related hazards. Other staff members assist by holding a plastic shield between the

 inmate and the lieutenant. See Canfield Decl. ¶¶ 18–21, ECF No. 58-1. “These review

 procedures were followed throughout the time [Knutson] was in restraints.” Id. ¶ 22. Thus, it

 appears Knutson is claiming that, during each of the in-cell checks, he was subjected to excessive

 force.

          Knutson also alleges that two of the defendants—a physician and nurse at USP Lee—

 made comments to him that suggested they knew he was being assaulted by officers or had been

 assaulted. He alleges that Dr. Bailey, a psychologist at USP Lee, could have stopped the assaults

 by reporting the staff misconduct, but she did not. He also alleges that Dr. Bailey did not treat

 him but instead made discriminatory statements to him about his gender identity. As noted, his

 amended complaint also contains an equal protection claim.

          Knutson’s motions for preliminary injunction seek two distinct types of requested




                                                 3
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 4 of 16 Pageid#: 852



 injunctive relief. 3 First, he asks for a transfer out of USP Lee. He claims that all BOP facilities

 are unsafe for him because the officers at USP Lee will “pass the word on down the line to the

 next spot.” ECF No. 4 at 1. He thus requests that he be transferred to a state facility instead.

 In a later-filed affidavit, he states that as an alternative to being placed at a state facility, he should

 at the very least be placed in a “drop-out facility,” naming other federal prisons where he says

 “staff are known to be more understanding of gender choice.” ECF No. 14 at 8. Second, he

 asserts that he fears for his life and is traumatized from the beatings. He thus asks that the court

 issue an order prohibiting retaliation against him by the involved officers or others.

          The court ordered USP Lee’s warden, non-party Streeval, to respond to the motion for

 preliminary injunction. Streeval filed an initial and supplemental response, ECF Nos. 12, 58, and

 also several separate exhibits, ECF Nos. 65, 66. Streeval offers numerous reasons as to why

 Knutson is not entitled to the injunctive relief he seeks. 4 In denying Knutson’s motions for

 preliminary injunctive relief, however, the court focuses only on one: that Knutson has not shown

 he is likely to succeed on the merits of his claims because the record at this point shows that he

 has not exhausted his available administrative remedies.

          The court also has reviewed and considered the many additional documents and evidence

 filed by Knutson since his first motion, including ECF Nos. 14, 18, 22, 44, 50, 57, 64, 79, 82, 83,



          3 His second motion references possible interference with his mail by USP Lee staff. To the extent he

 seeks injunctive relief to stop any interference with his mail, he is not entitled to it. The record reflects that Knutson
 has been receiving the court’s orders, and he has been able to submit numerous documents for filing.

          4  Streeval’s responses argue that the injunctive relief sought by Knutson is unavailable for at least four
 other reasons: (1) Bivens cases do not allow for injunctive relief, (2) sovereign immunity precludes relief against
 the government, (3) Rule 65 prevents injunctive relief against non-parties; and (4) the court cannot direct where an
 inmate should be confined. Streeval also contends that Knutson’s allegations are unsupported and that Knutson
 has failed to show that he will suffer any irreparable harm in the absence of his requested injunction or that the
 balance of equities and public interest favor an injunction.

                                                             4
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 5 of 16 Pageid#: 853



 and 94. Very few of these have any bearing on exhaustion or on the substantive claims in his

 amended complaint. As relevant to his claims, Knutson provides an affidavit from another

 inmate, Silva, saying he observed Knutson on July 2, 2020, with both eyes black and blue and his

 face severely battered. ECF No. 44. He also presents evidence that defendants or others made

 statements to him afterward referencing the prior beatings, which he says is further proof they

 occurred. 5 Most of the documents, however, contain Knutson’s complaints about continuing

 alleged mistreatment by officers or other staff, and his repeated arguments that this mistreatment

 entitles him to a transfer. 6 Nowhere does Knutson allege that he has been physically assaulted

 by anyone since the incidents of July 1 and 2, 2020, more than seven months ago. 7

                                               II.      DISCUSSION

         Preliminary injunctive relief is an “extraordinary” remedy that courts should grant only

 “sparingly.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 816 (4th Cir. 1991).



         5   For example, Knutson alleges that, on September 14, 2020, Officer Brent told him he didn’t like him,
 called him a “mother***er,” and then said, “We should beat the fu**k out of you again.” ECF No. 14 at 4. He
 also points to two different comments made by Lt. Hamilton, including one in which he allegedly told Knutson
 that he should be ashamed of himself after all Hamilton had done for him and that “we could have kept beating
 the hell out of you for at least another day, then you go off and file on me.” ECF No. 18 at 5–6; see also id. at 3
 (alleging that Lt. Hamilton told Knutson, “Our motto is to beat the hell out of inmates when they get out of line.
 This is what we do here at USP Lee. I’ve been doing this for 19 years.”). Knutson also alleges that on August 6,
 2020, when he was trying to get the shift lieutenant’s attention to complain about the cell he was in, an unnamed
 officer said, “Say another word and I’ll put you in chains and beat the hell out of you all over again.” ECF No. 18
 at 4.

         6   By way of example, he complains that when officers threatened to beat him, staff refused to “help”
 (ECF No. 18); that Nurse Parker refused to refill his medication and refused him medical treatment (ECF No. 18
 at 5); that Officer Collins refused to provide him with adequate cleaning materials despite the Covid-19 pandemic
 (ECF No. 50, 82); that several officers, including Officer Turner and Officer Roberts, are not giving him the
 amount of recreation time that he should receive; and that other others are not allowing him to use the law library,
 interfering with his ability to submit funds to the court to obtain paperwork, or denying him razors because he was
 at the library (ECF Nos. 79, 83, 94).

         7  Knutson has provided affidavits describing other inmates being assaulted, “tortured,” or otherwise
 mistreated. E.g., ECF No. 64-1, at 1–10. Those affidavits do not provide direct support for Knutson’s claim,
 though; they relate to other inmates.

                                                          5
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 6 of 16 Pageid#: 854



 The party seeking the preliminary injunction must demonstrate that: (1) he is likely to succeed on

 the merits at trial; (2) he is likely to suffer irreparable harm in the absence of preliminary relief;

 (3) the balance of equities tips in his favor; and (4) an injunction is in the public interest. Winter

 v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 22 (2008); League of Women Voters of N.C.

 v. North Carolina, 769 F.3d 224, 249 (4th Cir. 2014). The remedy may be granted only on a

 “clear showing” of entitlement to relief. Winter, 555 U.S. at 22. Critically, the movant must

 satisfy all four requirements to obtain preliminary injunctive relief. Real Truth About Obama,

 Inc. v. FEC, 575 F.3d 342, 345–46 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089

 (2010).

           Applying the foregoing standards to Knutson’s motions, the court concludes that he is

 not entitled to preliminary injunctive relief. Most importantly, Knutson cannot satisfy the first

 Winter factor on the current record. The court is not dismissing Knutson’s complaint on the

 issue of exhaustion at this time and instead will await Knutson’s response to defendants’

 dispositive motion. At the very least, though, Knutson has not shown a likelihood of success on

 the merits, given his concession that he failed to exhaust administrative remedies as to his claims

 and the fact that he has not presented evidence showing that those remedies were unavailable.

 A. Exhaustion under the Prison Litigation Reform Act

           The Prison Litigation Reform Act requires a prisoner-plaintiff to exhaust his available

 administrative remedies prior be bring suit. 42 U.S.C. § 1997e(a). “[E]xhaustion is mandatory

 under the PLRA and . . . unexhausted claims cannot be brought in court.” Jones v. Bock, 549

 U.S. 199, 211 (2007). District courts may not “excuse a failure to exhaust.” Ross v. Blake, 136

 S. Ct. 1850, 1856 (2016).



                                                   6
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 7 of 16 Pageid#: 855



          A prison official has the burden to prove an inmate’s failure to exhaust available

 administrative remedies. Jones, 549 U.S. at 216. Once a defendant presents evidence of a failure

 to exhaust, the burden of proof shifts to the inmate to show, by a preponderance of the evidence,

 that exhaustion occurred or that administrative remedies were unavailable. See, e.g., Tuckel v.

 Grover, 660 F.3d 1249, 1254 (10th Cir. 2011); Graham v. Gentry, 413 F. App’x 660, 663 (4th Cir.

 2011).

          “[A]n administrative remedy is not considered to have been available if a prisoner, through

 no fault of his own, was prevented from availing himself of it.” Moore v. Bennette, 517 F.3d

 717, 725 (4th Cir. 2008). The Supreme Court has explained that an administrative remedy is

 considered unavailable when: (1) “it operates as a simple dead end—with officers unable or

 consistently unwilling to provide any relief to aggrieved inmates”; (2) it is “so opaque that it

 becomes, practically speaking, incapable of use”; or (3) “prison administrators thwart inmates

 from taking advantage of a grievance process through machination, misrepresentation, or

 intimidation.” Ross, 136 S. Ct. at 1859–60; see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir.

 2006) (“[W]hen prison officials prevent inmates from using the administrative process . . . the

 process that exists on paper becomes unavailable in reality.”).

          Knutson appears to be arguing that the third of these occurred to him. Specifically,

 Knutson’s complaint alleges that he was fearful of further attacks by the correctional officers and

 that is why he did not attempt to exhaust his administrative remedies. Compl. at 7, ECF No. 1.

 As to whether his fear (or other prisoners’ fears based on threats made to them) rendered the

 BOP’s remedies “unavailable,” Streeval urges the court to apply a two-part test that a number of

 other circuits use, adopted from the Eleventh Circuit’s decision in Turner v. Burnside, 541 F.3d



                                                   7
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 8 of 16 Pageid#: 856



 1077, 1085 (11th Cir. 2008). Rinaldi v. United States, 904 F.3d 257, 268 (3d Cir. 2018) (adopting

 the Turner test); McBride v. Lopez, 807 F.3d 982, 987-88 (9th Cir. 2015) (same); Tuckel, 660

 F.3d at 1254 (same). The test requires an inmate to show: (1) subjectively, that “the threat did

 actually deter the plaintiff inmate from lodging a grievance or pursing a particular part of the

 process;” and (2) objectively, that “the threat is one that would deter a reasonable inmate of

 ordinary firmness and fortitude from lodging a grievance or pursuing the part of the grievance

 process that the inmate failed to exhaust.” Rinaldi, 904 F.3d at 268 (quoting Turner, 541 F.3d at

 1085). Streeval does not argue, and the court’s research does not disclose, that the Fourth Circuit

 has expressly adopted—or rejected—the Turner test. But nothing prohibits its use and because

 it is both helpful and appropriate, the court will apply it here.

 B. The BOP’s Administrative Remedy Procedure

        The BOP’s administrative remedy procedure is relatively straightforward, and basically

 involves three steps: the filing of an informal complaint, the filing of a formal complaint, and two

 levels of appeal. Slightly different procedures apply to appeals of disciplinary hearings, but for a

 claim, like Knutson’s, alleging staff misconduct, the first step requires the inmate to “present an

 issue of concern informally to the staff.” 28 C.F.R. § 542.13(a). Each Warden has established

 procedures for inmates at his institution to do so. Id.

        Second, if an inmate is unable to resolve his complaint informally, he may file a formal

 written complaint (an “administrative remedy request”) with the institution on the proper form

 within twenty calendar days of the incident at issue. Id. § 542.14(a). Generally, an inmate must

 obtain the appropriate form (a BP-9 form) and return it to his correctional counselor. Id.

 § 542.14(c)(1), (4).



                                                   8
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 9 of 16 Pageid#: 857



        Third, an inmate has two levels of appeal that he may pursue. If an inmate is dissatisfied

 with the institutional Warden’s response, he may appeal to the Regional Director within twenty

 calendar days of the Warden’s response, using the appropriate form (a BP-10 form). Id.

 § 542.15(a). If the inmate still is not satisfied, he may appeal the Regional Director’s response to

 the Office of General Counsel, using the appropriate form (a BP-11 form), within thirty calendar

 days of the date the Regional Director signed the response. Id. Appeal to the General Counsel

 is the final administrative appeal. Id. § 542.15(a).

        Significantly, a BOP prisoner who fears for his safety in filing a complaint or informal

 complaint at his facility may file a “sensitive” request directly to the appropriate Regional

 Director. 28 C.F.R. § 542.14(d)(1). This alternative avenue for pursuing his administrative

 remedies, which would avoid having to submit a remedy to anyone at USP Lee, was available to

 Knutson. Canfield Dec. ¶ 33, ECF No. 58-1.

 C. Knutson’s Failure to Exhaust

        Knutson admits in his complaint that he did not exhaust his administrative remedies. Am.

 Compl. 18, ECF No. 103 (“I Todd Knutson have not exhausted any administrative remedies . .

 . .”). Instead, as noted, he claims that he did not attempt to exhaust his administrative remedies

 because he was fearful of further attacks by USP Lee staff and feared retaliation by them. Compl.

 at 7, ECF No. 1. He further contends that it was not “feasible” for him to file within twenty days

 of the incident because of his concern for his safety. For support, Knutson presents his own

 testimony and testimony from other inmates making the general accusation that USP Lee staff

 threaten to retaliate, or do retaliate, against inmates who file administrative remedies. One of the

 statements, for example, references threats of bodily harm or false disciplinary charges. ECF



                                                   9
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 10 of 16 Pageid#: 858



 Nos. 22, 50. The statements do not identify any specific retaliatory threat that was made to

 Knutson, however. For several reasons, Knutson’s assertions are insufficient to meet his burden

 to show that remedies were unavailable to him.

        First of all, a general fear of “retaliation” does not render administrative remedies

 “unavailable.”   See Pickens v. Lewis, No. 1:15-CV-275-FDW, 2017 WL 3277121, at *4

 (W.D.N.C. Aug. 1, 2017) (“[U]nsubstantiated and conclusory assertions by prisoner-plaintiffs

 that prison grievances were hindered, without providing any details regarding the date the alleged

 grievances were submitted or to whom they were submitted, fail to create a genuine issue of

 material fact sufficient to withstand summary judgment.”).         Knutson’s allegations do not

 constitute more than “unsubstantiated and conclusory assertions” of unavailability. See id. He

 has identified post-lawsuit comments and alleged threats toward him. But only two of those,

 discussed next, even referred to his filing of anything, and neither of those threatened retaliation

 for filing of a grievance. See McBride, 807 F.3d at 988 (concluding that alleged threats failed to

 satisfy Turner’s objective prong where the statements made had no “apparent relation to the use

 of the grievance system”).

        The first is the alleged statement by Lt. Hamilton, referenced supra note 5, that Knutson

 “should be ashamed of himself” for “fil[ing] on” Hamilton. The second is an alleged statement

 by Dr. Bailey in which she said that she got his “stuff in the mail” (referring to his lawsuit); and

 then said, “It’s not nice to lie about staff,” and “Don’t expect anything from me.” ECF No. 18

 at 6. Both defendants deny under oath ever making those statements or any derivation of them.

 Hamilton Decl. ¶¶ 5–6, ECF No. 58-4; Bailey Decl. ¶¶ 3–4, ECF No. 58-3. In any event, the

 timing of the alleged statements is such that Knutson cannot rely on them as having caused him



                                                 10
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 11 of 16 Pageid#: 859



 not to file any administrative remedy. Hamilton’s statement was allegedly made on September 3,

 2020, and Bailey’s was made after Knutson filed his lawsuit in early August 2020. Both

 statements, therefore, were made after the BOP’s deadline for pursuing administrative relief had

 expired, as related to Knutson’s claims, all of which arose on July 1 or 2. Thus, Knutson cannot

 rely on either statement as contributing to his decision not to pursue his administrative remedies.

         Second, as noted above, a prisoner who fears retaliation for filing an internal complaint

 may file a “sensitive” request instead, requesting relief directly from the Regional Director. If

 Knutson was sufficiently concerned about retaliation by anyone at USP Lee, he could have filed

 a sensitive request. He did not and he offers no valid reason for not doing so.

         Third, and despite his claims that he did not file because he feared retaliation, Knutson in

 fact filed administrative remedies in the same time-frame, including ones challenging the

 disciplinary conviction he received as a result of his July 1 conduct that resulted in the initial use-

 of-force incident. See Canfield Decl. ¶ 35 & Att. A, ECF No. 58-1.8 Specifically, Special

 Investigative Agent Canfield testifies:

                 Plaintiff has filed three administrative remedies since his arrival at
                 USP Lee. These administrative remedies relate to the appeal of
                 sanctions that Plaintiff received through the prison discipline
                 system. Plaintiff has never filed a remedy, sensitive or generally,
                 regarding staff misconduct. Plaintiff has not exhausted his
                 administrative remedies regarding his requested relief.

 Id.

         This is significant because any claim that remedies were unavailable to Knutson “is belied”

 by the fact that he actually filed administrative remedies during the same time. Stohl v. Eastern


         8  It is not possible to verify Canfield’s statement based on the supporting documentation he provided
 because it does not include copies of the grievances themselves. Regardless, Knutson does not dispute Canfield’s
 testimony on the point.

                                                       11
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 12 of 16 Pageid#: 860



 Reg’l Jail, No. 1:14CV109, 2015 WL 5304135, at *7 (N.D.W. Va. Sept. 8, 2015); see also Pickens,

 2017 WL 3277121, at *5 (concluding that remedies were not unavailable, in part because the

 plaintiff submitted other grievances during the relevant time period). Analyzing Knutson’s claim

 under the Turner test described above, this fact is particularly probative. Specifically, as noted,

 Turner requires that the threat both be sufficiently serious that it would objectively deter a

 reasonable prisoner from filing a grievance and also a threat that subjectively deterred that

 particular plaintiff. 541 F.3d at 1085. Under that test, Knutson’s filing of other administrative

 remedies severely undermines any suggestion that any alleged threats subjectively deterred him.

        In his September 11, 2020 affidavit, Knutson avers that he still does not feel safe filing an

 internal complaint, but he will do it “if the court wants it done.” ECF No. 14 at 10. At the time

 of that statement—and certainly now—pursuit of administrative remedies clearly would be

 outside the twenty-day time limit set by the BOP. The Supreme Court has held, moreover, that

 the PLRA requires “proper exhaustion” of available remedies, which “demands compliance with

 an agency’s deadlines and other critical procedural rules because no adjudicative system can

 function effectively without imposing some orderly structure on the course of its proceeding.”

 Woodford v. Ngo, 548 U.S. 81, 90–91 (2006). Thus, an inmate’s failure to follow the required

 procedures of the BOP’s administrative remedy process, including time limits, or to exhaust all

 levels of administrative review, is not “proper exhaustion” and will bar the claim. See id. at 90.

 The court cannot simply permit Knutson to file his administrative remedies at this late date as to

 these incidents. See Ross, 136 S. Ct. at 1856 (noting that district courts may not “excuse a failure

 to exhaust”).

        For all of these reasons, based on the current record, Knutson has failed to show a



                                                 12
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 13 of 16 Pageid#: 861



 likelihood of success on the merits because he cannot show that he exhausted his available

 administrative remedies.

        Turning to his specific requests, moreover, there are additional reasons why injunctive

 relief is not warranted. As to his request to be transferred to a state prison or a different federal

 facility, courts must be particularly cautious in granting any injunctive relief that interferes with

 prison officials’ management of prisons. See Owens v. FCI Beckley, No. 5:12-3620, 2013 WL

 623089, at *5 (S.D.W. Va. Jan. 31, 2013) (“[P]reliminary injunctive relief involving the

 management of prisons should be granted only under exceptional and compelling circumstances).

 This caution is especially warranted in the context of housing assignments for prisoners, which,

 by statute, the BOP is tasked with making. Cline v. Harmon, No. 5:11-CV-00870, 2012 WL

 692974, at *5 (S.D.W. Va. Mar. 2, 2012) (denying preliminary injunction in Bivens action seeking

 transfer to a different prison and noting that 18 U.S.C. § 3621 vests sole discretion in the BOP

 to determine the place of a prisoner’s imprisonment).

        Similarly, as to Knutson’s request that the court issue an order preventing retaliation, such

 relief is not appropriate here. Knutson lists the names of a number of officers that he fears will

 retaliate against him, ECF No. 14 at 12, but he bases his fear primarily on the past assault, not on

 any specific threats of future harm by them. See also Williams v. Maryland, No. CIV. A. DKC

 09-0879, 2011 WL 3422825, at *9 (D. Md. Aug. 3, 2011) (denying prisoner’s motion for

 preliminary injunction where plaintiff had only speculative and “unsubstantiated fears” of

 retaliation from corrections officers). Furthermore, it is worth noting that Knutson’s amended

 complaint does not plead a retaliation claim under the First Amendment, nor does one appear

 viable. See Tate v. Harmon, No. 7:19-CV-00609, 2020 WL 7212578, at *6 (W.D. Va. Dec. 7,



                                                  13
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 14 of 16 Pageid#: 862



 2020) (collecting authority declining to extend Bivens to a First Amendment retaliation claim and

 holding the same), appeal docketed, No. 21-6109 (4th Cir. Jan. 21, 2021)).9

           For all of these reasons, the court will deny Knutson’s requests for preliminary injunctive

 relief.

                                     III.     OTHER PENDING MOTIONS

           The court addresses briefly other pending motions in the case.

 A. Motions Mooted by Ruling

           Because the court determined that it could rule on the written record, without a hearing,

 and will deny Knutson’s motions for preliminary injunctive relief, a number of other motions are

 now moot. These include all of the following, which will all be denied without prejudice as moot:

           1. Non-party Samuel Silva’s motion to quash, ECF No. 69;

           2. Knutson’s motions for all evidence needed, ECF Nos. 84, 93; 10

           3. Knutson’s motion for hearing, ECF No. 92;

           4. Knutson’s motion to deny the use of his BOP psychology records, ECF No. 98; 11 and

           5. Knutson’s motion for the issuance of subpoenas, ECF No. 102.


           9If Knutson wants to file a separate lawsuit alleging retaliation or some other claim, he is free to do so.
 But he should consider carefully what claims, if any, he chooses to file. See 28 U.S.C. § 1915(g) (restricting a
 prisoner from proceeding in forma pauperis if he has had three or more prior civil actions or appeals dismissed as
 frivolous, malicious, or for failure to state a claim, unless he is under imminent danger of serious physical injury).

           10Some of the requested evidence Knutson already possesses or has been shown, and some of it he has
 been advised does not exist. In any event, to the extent that these are requests for discovery (as opposed to
 requesting evidence for any hearing on the motion for preliminary injunction), they are more properly directed
 toward defendants or issued as subpoenas for third parties; they are not requests properly directed to the court.
 The court notes, however, that it also is granting non-party Warden Streeval’s motion for protective order. See
 infra Section III-D.

           11This motion requests that the court not consider Knutson’s psychology records in ruling on his motions.
 The court has not relied on those records, in whole or in part, in denying Knutson’s requests for preliminary
 injunctive relief. But the court issues no ruling at this time as to the relevance of those records generally, or whether
 they are relevant to defendants’ pending dispositive motion.

                                                           14
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 15 of 16 Pageid#: 863



 B. Motions for Appointment of Expert, ECF No. 87 and Appointment of Counsel, ECF
    No. 91

        Knutson has moved the court to appoint a computer forensic specialist, in order to

 recover certain video of the underlying incident, ECF No. 87, although Canfield has indicated

 that much of that video no longer exists. See generally 2nd Canfield Decl., ECF No. 85-1. At

 this point, the court will deny the motion without prejudice. In the event that the court grants

 defendants’ motion to dismiss based on Knutson’s failure to exhaust his administrative remedies,

 then video—even of the underlying incident—is irrelevant. Thus, the court will deny the motion

 without prejudice. In the event that any claims survive dismissal, Knutson can motion the court

 again for appointment of an expert.

        Knutson also requests the appointment of counsel. ECF No. 91. As he has been

 repeatedly advised, however, the court cannot require counsel to represent an indigent civil

 plaintiff. At this point in the case, moreover, the court concludes that there are not exceptional

 circumstances warranting the appointment of counsel for Knutson. Accordingly, his motions

 for an expert and for counsel will be denied without prejudice.

 C. Motions to Amend/Correct Complaint, ECF Nos. 89, 103

        In two separately filed motions, Knutson has requested that the court allow him to amend

 or correct his complaint. By way of background, after Knutson previously filed motions to

 amend, the court directed him to file an amended complaint. ECF No. 81 at 4. In his first

 motion to amend, ECF No. 89, which is a one-page document, he states that he would like to

 continue with his complaint with no changes to his Bivens claims, but would like to add an “equal

 protection action” against USP Lee for failing to properly investigate and correct staff

 misconduct. Knutson’s second motion to amend, ECF No. 103, is actually an amended


                                                15
Case 7:20-cv-00455-MFU-JCH Document 114 Filed 02/03/21 Page 16 of 16 Pageid#: 864



 complaint, filed by him as directed by the court, and adds an equal protection claim against the

 individual defendants on the basis of gender identity.

        Defendants already have treated ECF No. 103 as Knutson’s amended complaint, and the

 court will do so, as well. Accordingly, both motions to amend, ECF Nos. 89, 103, will be granted

 only insofar as ECF No. 103 will be treated as Knutson’s amended complaint. The court

 expresses no opinion at this time, however, as to the merits of any of his added claims or whether

 they will survive the motion to dismiss.

 D. Streeval’s Motion for Protective Order, ECF No. 85

        Although Knutson has requested that the court direct non-party Streeval to produce a

 number of documents and video recordings, Streeval filed a motion for protective order, ECF

 No. 85, to which Knutson has responded, ECF No. 101. Now that some defendants have

 responded to the complaint, and in light of both the court’s ruling here and the pending motion

 to dismiss, the court will grant Streeval’s motion for protective order and will not require Streeval

 to respond to any of the requests for additional documents, to the extent that they can be

 construed as discovery requests directed toward Streeval. After a ruling on the motion to dismiss,

 discovery may be permitted on any claims that survive.

                                        IV.     CONCLUSION

            An appropriate order setting forth all of the foregoing rulings will be entered.

            It is so ORDERED.

                                              Entered: February 3, 2021
                                                                 Michael F. Urbanski
                                                                 Chief U.S. District Judge
                                                                 2021.02.03 10:03:58
                                                                 -05'00'

                                              Michael F. Urbanski
                                              Chief United States District Judge


                                                  16
